Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 July 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5-10, 12-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al (US 2011/0213664; hereinafter Osterhout), in view of Gribetz et al (US 2014/0184496; hereinafter Gribetz).
•	Regarding claims 2, 9, and 16, Osterhout discloses a system, method and CRM (figures 1, 14, and 15 and ¶ 291) comprising: 
an inertial measurement unit configured to mount to a user's finger (¶s 290 and 291); 
a wearable head device (figures 1, 14, and 15); 
one or more processors (¶ 290) configured to communicate with the inertial measurement unit and the wearable head device (¶s 290 and 291); 


wherein the one or more processors are configured to perform a method comprising: 
identifying, via a first output of the inertial measurement unit, a movement of the user's finger (“the eyepiece virtual mouse may allow the user to translate motions of the hand into motion of the cursor on the eyepiece display, where ‘motions’ may include slow movements, rapid motions, jerky motions, position, change in position, and the like” in ¶ 291);
identifying, via a second output of the inertial measurement unit, a stop in the movement (“jerky motions” in ¶ 291, see also ¶ 315); 
determining whether a sharpness of the stop in the movement exceeds a threshold (inherent in the device of ¶ 291 for differentiating between the preceding “motions”, see also ¶s 277 and 293); 
in accordance with a determination that the sharpness exceeds the threshold, presenting an input signal corresponding to a position of the user's finger (¶ 293, in view of ¶ 277); and 
in accordance with a determination that the sharpness does not exceed the threshold, forgoing presenting the input signal (¶ 293, in view of ¶ 277).
However, Osterhout fails to disclose the details of a projector and a sensor.
	In the same field of endeavor, Gribetz discloses where the system comprises:
a projector (at least one of elements 186 and 192 in figure 1E and ¶s 421 and 422); 
a sensor (at least one of elements 185 and 191 in figure 1E and ¶s 421 and 422); and
one or more processors configured to communicate with the projector and the sensor (¶ 542); 
wherein the one or more processors are configured to perform a method comprising: 
projecting, by the projector, light onto the user’s finger (¶s 542 and 742);
determining a position of the user’s finger based on light reflected by the user’s finger and received by the sensor (¶s 542 and 742); and
presenting an input signal corresponding to the determined position of the user’s finger (¶s 542, 742, and 752).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Osterhout according to the teachings of Gribetz, for the purpose of enabling at least one user to work in an augmented reality space (¶ 752).
•	Regarding claims 3, 5-8, 10, 12-15, 17, and 19-21, Osterhout, in view of Gribetz, discloses everything claimed, as applied to claims 1, 9, and 16.  Additionally, Osterhout discloses where:
Claims 3, 10, & 17:	the stop in the movement corresponds to a contact of the user's finger with a surface (¶ 291, in view of ¶ 315).
Claims 5, 12, & 19:	the input signal is associated with one or more of a keyboard input signal, a mouse input signal, a button input signal, and a touch pad input signal (¶s 291 and 315).
Claims 6, 13, & 20:	the input signal comprises a gesture input signal (¶s 291 and 315).
Claims 7 & 14:	the one or more processors are further configured to communicate with a display of the wearable head device (figures 1 and 14 and ¶ 291), 
	the display configured to present a user interface element to the user in response to the input signal (¶s 315-318).
Claims 8, 15, & 21:	the one or more processors are further configured to communicate with a transmissive display of the wearable head device (figures 1 and 14 and ¶ 291), and 
	the position of the user's finger corresponds to a location of a keyboard visible to the user via the transmissive display (¶ 315).
•	Regarding claims 22-24, Osterhout, in view of Gribetz, discloses everything claimed, as applied to claims 3, 10, and 17, respectively.  However, Osterhout fails to disclose the additional details of the projector and sensor.
	In the same field of endeavor, Gribetz discloses where the method further comprises:
projecting, by the projector, second light onto the surface (¶s 912 and 919); and
determining a baseline position of the user’s finger based on second light reflected by the surface and received by the sensor (the “generated” “depth map’” in ¶ 920).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Osterhout according to the teachings of Gribetz, for the purpose of enabling at least one user to work in an augmented reality space (¶ 752).

Response to Arguments
Applicant’s arguments with respect to claims 2, 9, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        07/27/2022